Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1, 8, 13 and 46 has been amended. Claims 1-20 and 46-47 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20, 46, and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 13 recite obtaining messaging or event data and modifying content of at least one of messaging data or event data to identify electronic messages to be selectively communicated to an identified set of message recipients, wherein the contextual data includes historical data associated with the user profile of the message originator, filtering the set of message recipients based on filtering criteria provided by the message originator and message recipients, and causing allocation of an incentive based on activity associated with the messages.  The recited steps of claims 1 and 13 both fall within the group of “[c]ertain methods of organizing human activity” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Specifically, the claims set forth a method of “advertising, marketing or sales activities or behaviors”. See also Spec. ¶24.  Accordingly, the claims recite an abstract idea.
Additionally, the steps of “identify[ing] a set of potential message recipients associated with the message originator” and “filter[ing] the set of message recipients based on filtering criteria provided by the message originator” recited in claim 1 falls within the group of “mental 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Identifying and/or filtering a set of message recipients are activities that may be performed solely in the human mind.
This judicial exceptions are not integrated into a practical application because the claims recite no additional elements to perform the steps of claim 13 and only recite an additional step of obtaining the messaging data or event data through a user interface with a “computing device” comprising a “processor” in claim 1.  The specification describes the computing device in generic terms.  Spec. ¶1, ¶82.  Accordingly, the limitations directed to the “computing device” amount to no more than mere instructions to implement the abstract idea on a generic computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional step of obtaining the messaging data or event data through a user interface is mere data collection and is also insufficient to integrate the abstract idea into a practical application.
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device” to perform the steps of the method amounts to no more than mere instructions to apply the abstract idea using a generic computer.  Mere instructions to apply an abstract idea using a generic computer cannot provide an inventive concept.  
Dependent claims 2–12 recite additional details including format of the messaging data (claim 2), data included in the filtered messages (claims 3–5), additional filtering criteria (claims 6–9), the source of the event data (claim 10), the recipient of the allocated incentive (claims 11 and 12).  Dependent claims and 14–20, 46, and 47 recite additional details including data included in the filtered messages (claims 14 and 15), defining the activity causing allocation of the incentive (claims 16–18) and the recipient of the allocated incentive (claims 19 and 20), and 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1–10, 12–17, 20, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall et al. (US 2009/0119167) in view of Reynar (US 7,421,645) further in view of Armstrong et al. (US 2007/0174389).

With regard to claim 1, Kendall discloses a system for managing message communications (Kendall, ¶33–40) comprising: 
a computing device comprising at least one processor configured with computer executable instructions that configure the at least one processor to: 
obtain at least one of messaging data (e.g., message posting) (Kendall, ¶32) or event data (other interactions) associated with a message originator through a user interface (clients may use web browsers to access websites) (Kendall, ¶84), wherein the messaging data corresponds to at least text-based data generated by the message originator and wherein the event data corresponds to interaction of the message originator with at least one network resource (user actions on websites are obtained) (Kendall, ¶33–40); 
Kendall, ¶82) based at least in part on the at least one of messaging data or event data (other users are notified of specific actions) (Kendall, ¶64), wherein the electronic messages to be selectively communicated include at least one selectable interface control accessible by the set of message recipients (e.g., a link to the third party website)( Kendall, ¶86) such that selection of the at least one selectable interface control results in allocation of an incentive associated with selection of the at least one selectable interface control (advertiser pays a bid amount each time a user selects the ad) ( Kendall, ¶81); and 
identify a set of potential recipients associated with the message originator (e.g., the user’s “friends” are identified as potential recipients of the message) (Kendall, ¶83; ¶87);
cause the selective communication of the one or more electronic messages to be communicated to a set of message recipients (social ads may be provided to the member’s friends) (Kendall,¶82);
cause allocation of an incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients (advertiser pays a bid amount each time a user selects the ad) (Kendall, ¶81).
Kendall fails to specifically disclose modifying content of at least one of messaging data or event data, wherein the modification in content is to include contextual data associated with the content of the messaging data or event data, wherein the contextual data includes historical data associated with the user profile of the message originator; identifying the electronic messages to be selectively communicated based at least in part on the contextual data, filtering the set of potential message recipients to identify a first set of message recipients based on filtering criteria provided by the message originator and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients of the first set of potential message recipients, wherein the 
Reynar discloses a similar system for recognizing strings within electronic documents (Reynar, Abstract).  Reynar teaches modifying content of received messages to include contextual information associated with the content of the messages, such as identification numbers associated with names (Reynar e.g., 11:1–8), ISDN numbers associated with book titles (Reynar e.g., 10:63–67), coupons associated with album names appearing in messages (Reynar e.g., 12:54–13:20) and affiliate identifiers associated with users recommending products (Reynar e.g., 3:51–14:3).  Reynar further discloses identifying messages to be communicated to message recipients based on the contextual information (e.g., messages intended for a user’s friends may have affiliate information automatically embedded to allow the recipients to perform associated actions)( Reynar 13:51–14:3); wherein the contextual data includes historical data associated with the user profile of the message originator (Another use of semantic categories is for electronic coupons that depend on user behavior. For example, retailers can incorporate into action plug-ins and recognizer plug-ins code that tracks user behavior and issues coupons based on that behavior. For example, users who frequently mention names of products in their documents might be deemed by a seller as being a "recommender" of their products and could as a result be offered special incentives. This may work as follows: a seller's recognizer plug-in could track the number of different products that it recognized on the user's machine and offer discounts as a result of frequent labeling. Alternatively, a seller's action plug-in could track the number of times a user navigated to the seller's web site using an action and reward them for frequently visiting. One of the advantages of these approaches is that it's completely client-side and tracks different user behavior than is possible by simply collecting statistics about web site visitation) (Reynar, 13:10-51,14:1-20).  This would have been an advantageous addition to the system disclosed by Kendall since it would have allowed contextual information to be added to messaging data, such as affiliate 
Armstrong also discloses a similar system for notifying users of actions taken by other users known to the notified user (Armstrong, Abstract). Armstrong teaches filtering a set of potential message recipients based on filtering criteria provided by a message originator (users may specify what co-users may receive notification of the user’s activity) ( Armstrong, ¶69) and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients, wherein the filtering criteria provided by individual message recipients specifies types of messages the individual message recipient is eligible to receive (users may subscribe to feeds of event data from other users  and limit the content in those feeds to content associated with particular subjects of interest to the receiver) ( Armstrong, ¶66–68).  This would have been an advantageous addition to the system disclosed by Kendall and Reynar since it would have allowed message originators to limit potential recipients of the notification messages and also allowed message recipient to limit the types of messages to messages containing information of interest to the recipient.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify content of at least one of messaging data and event data to include contextual information associated with the content of the messages to allow recommenders to receive credit for sales resulting from their recommendations to other users, or to enable the performance of other actions related to the content of messages, as well as to allow message originators and message recipient to each provide filtering criteria to filter the set of potential message recipients for a particular message to those desired by the message originator and also indicated interest in receiving messages of that type, ensuring messages are only provided to users most likely to be interested.

With regard to claim 2, Kendall further discloses the messaging data corresponds to multi-media data (e.g., text and images) (Kendall, ¶32).

With regard to claim 3, Kendall further discloses processing the at least one of messaging data or event data to provide additional information for the identified electronic messages to be published to the set of message recipients (interaction is used to complete a story template for publication) ( Kendall ¶86).

With regard to claim 4, Kendall further discloses the additional information corresponds to information associated with the message originator (template message may be enhanced with graphics, links or other content associated with the message originator identified in the newsfeed story) ( Kendall ¶64–66).

With regard to claim 5, Kendall further discloses the at least one selectable interface control corresponds to one or more hyperlinks, wherein the hyperlinks are associated with content generated from the at least one of messaging data and event data (e.g., a link to a website where the message originator made a purchase) ( Kendall ¶86).

With regard to claim 6, Armstrong further discloses the filtering criteria is based at least in part on a social graph associated with the message originator (recipients may be co-users in a social network) (Armstrong ¶46; ¶66–68). The Examiner supplies the same rationale for the combination of references Kendall – Reynar- Armstrong as in Claim 1 above.

With regard to claim 7, Armstrong further discloses the filtering criteria provided by the at least one of the set of message recipients includes criteria for electing receipt of the electronic messages corresponding to message originators identified in a social graph associated with the at least one of the set of message recipients (users may subscribe to content from particular co-users in a social network) ( Armstrong ¶46; ¶66–68). The Examiner supplies the same rationale for the combination of references Kendall – Reynar- Armstrong as in Claim 6 above.

With regard to claim 8, Kendall further discloses the filtering criteria further comprises filtering criteria provided by a content provider associated with the network resource (advertiser may provide targeting criteria to limit when ads are presented) (Kendall ¶81); wherein the filtering criteria includes defined qualifications of a message recipient in order to receive the electronic message (Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member (define qualification i.e. belong to same network or group) (Kendall ¶81-84).

With regard to claim 9, Kendall further discloses the filtering criteria provided by the content provider associated with the network resource corresponds to an identification of potential message recipients defined according to a social graph associated with the content provider (potential message recipients may be identified when a user joins the social graph of a particular business)( Kendall ¶76). 

With regard to claim 10, Kendall further discloses at least some of the event data is provided by a service provider (e.g., third party website)( Kendall ¶40).

With regard to claim 12, Kendall further discloses the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to at least one of the message originator, a content provider associated with the at least one network resource and a provider associated with the at least one selectable interface control (website operator is paid each time an ad is clicked)( Kendall ¶78–81).

With regard to claim 13, Kendall discloses a method for selectively communicating messages comprising: 
obtaining at least one of messaging data (e.g., message posting)( Kendall ¶32) or event data (other interactions), wherein the messaging data is generated by a message originator and wherein the event data is associated with a message originator's interaction with a network resource (user actions on websites are obtained)( Kendall ¶33–40); 
processing the at least one of messaging data or event data to determine one or more electronic messages to be selectively communicated to message recipients as a function of the at least one of messaging data and event data (e.g., social ads based on a member’s activity may be sent to a group of the member’s friends)( Kendall ¶82); 
identifying a set of potential recipients associated with the message originator (e.g., the user’s “friends” are identified as potential recipients of the message)( Kendall ¶83; ¶87);
causing the selective communication of the one or more electronic messages to be communicated to a set of message recipients (social ads may be provided to the member’s friends)( Kendall ¶82); and 
 Kendall ¶81).
Kendall fails to specifically disclose modifying content of at least one of messaging data or event data, wherein the modification in content is to include contextual data associated with the content of the messaging data or event data, wherein the contextual data includes historical data associated with the user profile of the message originator; identifying the electronic messages to be selectively communicated based at least in part on the contextual data, filtering the set of potential message recipients to identify a first set of message recipients based on filtering criteria provided by the message originator and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients of the first set of potential message recipients, wherein the filtering criteria provided by individual message recipients specifies types of messages the individual message recipient is eligible to receive.
Reynar discloses a similar system for recognizing strings within electronic documents (Reynar Abstract).  Reynar teaches modifying content of received messages to include contextual information associated with the content of the messages, such as identification numbers associated with names (Reynar e.g., 11:1–8), ISDN numbers associated with book titles (Reynar e.g., 10:63–67), coupons associated with album names appearing in messages (Reynar e.g., 12:54–13:20) and affiliate identifiers associated with users recommending products (Reynar e.g., 13:51–14:3).  Reynar further discloses identifying messages to be communicated to message recipients based on the contextual information (e.g., messages intended for a user’s friends may have affiliate information automatically embedded to allow the recipients to perform associated actions)( Reynar 13:51–14:3); wherein the contextual data includes historical data associated with the user profile of the message originator (Another use of semantic categories is for electronic coupons that depend on user behavior. For example, retailers can incorporate into action plug-ins and recognizer plug-ins code that tracks user behavior and issues coupons based on that behavior. For example, users who frequently mention names of products in their documents might be deemed by a seller as being a "recommender" of their products and could as a result be offered special incentives. This may work as follows: a seller's recognizer plug-in could track the number of different products that it recognized on the user's machine and offer discounts as a result of frequent labeling. Alternatively, a seller's action plug-in could track the number of times a user navigated to the seller's web site using an action and reward them for frequently visiting. One of the advantages of these approaches is that it's completely client-side and tracks different user behavior than is possible by simply collecting statistics about web site visitation) (Reynar, 13:10-51,14:1-20).  This would have been an advantageous addition to the system disclosed by Kendall since it would have allowed contextual information to be added to messaging data, such as affiliate information to allow recommenders to receive credit for sales resulting from their recommendations to other users, or to enable the performance of other actions related to the content of messages based on the messaging or event data. 
Armstrong also discloses a similar system for notifying users of actions taken by other users known to the notified user (Armstrong Abstract). Armstrong teaches filtering a set of potential message recipients based on filtering criteria provided by a message originator (users may specify what co-users may receive notification of the user’s activity)( Armstrong ¶69) and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients, wherein the filtering criteria provided by individual message recipients specifies types of messages the individual message recipient is eligible to receive (users may subscribe to feeds of event data from other users  and limit the content in those feeds to content associated with particular subjects of interest to the receiver)( Armstrong ¶66–68).  This would have been an advantageous addition to the system disclosed by Kendall and Reynar since it would have 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify content of at least one of messaging data and event data to include contextual information associated with the content of the messages to allow recommenders to receive credit for sales resulting from their recommendations to other users, or to enable the performance of other actions related to the content of messages, as well as to allow message originators and message recipient to each provide filtering criteria to filter the set of potential message recipients for a particular message to those desired by the message originator and also indicated interest in receiving messages of that type, ensuring messages are only provided to users most likely to be interested.

With regard to claim 14, Kendall further discloses processing the at least one of messaging data and event data corresponds to including at least one selectable control in at least one of the one or more electronic messages to be selectively communicated to the set of message recipients (e.g., a link to the third party website)( Kendall ¶86).

With regard to claim 15, Kendall further discloses the at least one selectable control includes at least one embedded hyperlink based on a subject matter associated with the messaging data (e.g., a link to the third party website)( Kendall ¶86).

With regard to claim 16, Kendall further discloses causing the allocation of the incentive based on activity associated with the one or more electronic messages selectively communicated corresponds to causing the allocation of a credit based on a selection of at least  Kendall ¶81). 

With regard to claim 17, Kendall further discloses causing the allocation of a credit the incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients includes causing the allocation of a credit based on a successful communication of one or more messages to the set of message recipients (advertiser may pay based upon views by recipients)( Kendall ¶81).

With regard to claim 20, Kendall further discloses causing the allocation of a credit the incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients includes causing the allocation of a credit to a service provider associated with the selective communication of the one or more electronic messages (website operator 1010)( Kendall ¶78–81).

With regard to claim 46, Reynar further discloses the contextual data associated with the content of the messaging data or event data comprises historical data from previous published messages or interaction with content providers of the message recipeint (e.g., interaction/ registration as affiliate with a content provider)( Reynar 13:51–14:3).

With regard to claim 47, Reynar further discloses the contextual data associated with the content of the messaging data or event data includes supplemental identification data that identifies the content included in the messaging data or event data (e.g., identification numbers associated with names or ISDN numbers associated with book titles)( Reynar 10:63–67; 11:1–8).
 

Claims 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall in view of Reynar further in view of Armstrong further in view of Chang et al. (US 2010/0042471).

With regard to claim 11, while the system disclosed by Kendall, Reynar, and Armstrong shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to the message originator.
Chang discloses a similar system for referral of electronic advertisements (Abstract).  Chang discloses the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to the message originator (Chang ¶26; ¶48–49).  This would have been an advantageous addition to the system disclosed by Kendall, Reynar, and Armstrong since it would have motivated message originators to identify potential recipients for targeted advertisements. 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to allocate the incentive to the message originator to increase the likelihood of a message originator identifying potential message recipients that might be interested in the advertised product/service. 

With regard to claims 18 and 19, while the system disclosed by Kendall, Reynar, and Armstrong shows substantial features of the claimed invention (discussed above), it fails to specifically disclose causing the allocation of the incentive based on completion of a purchase by at least one of the set of message recipients or causing the allocation of a credit to the message originator.
Chang discloses a similar system for referral of electronic advertisements (Abstract).  Chang teaches causing allocation of an incentive based on the interaction data, such as completion of a purchase by a message recipient (Chang ¶45) and causing allocation of the incentive to a message originator that provided the message to the recipient (Chang ¶26; ¶48–50). This would have been an advantageous addition to the system disclosed by Kendall, Reynar, and Armstrong since it would have motivated message originators to identify potential message recipients which may be interested in a product or service, enhancing the effectiveness of the forwarded advertisements since referred users are more likely to interact with an advertisement sent by an acquaintance (Chang; ¶12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow message originators to identify specific potential message recipients in order to increase the effectiveness of the forwarded advertisements.


Response to Arguments
(A) Applicant argues ".... Amended Claim 1 recites, in part: modify content of at least one of messaging data or event data, wherein the modification in content is to include contextual data associated with the content of the messaging data or event data, wherein the contextual data includes historical data associated with the user profile of the message originator; …Kendall, Reynar, and Armstrong, alone or in combination, do not teach, at least, above recited limitations of Claim 1. For at least these reasons, Applicant respectfully requests   … Independent Claim 13 Amended Claim 13 recites, in part: modifying content of at least one of messaging data or event data, wherein the modification in content is to include contextual data associated with the content of the messaging data or event data, wherein the contextual data includes (from remarks pages 7-8).
As to point (A), Examiner respectfully disagrees, (1) reciting the claim language and asserting it is not taught by the cited references; (2) reproducing portions of the references cited by the Examiner; (3) attacking the references separately, considered in isolation; and (4) making conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner. The reviewing court guides that such mere conclusory statements which are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir.1984); and Ex parte Belinne, 2009 WF 2477843, at *3-4 (BPAI Aug. 10, 2009) (informative)
Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner.
Reynar discloses wherein the contextual data includes historical data associated with the user profile of the message originator (Another use of semantic categories is for electronic coupons that depend on user behavior. For example, retailers can incorporate into action plug-ins and recognizer plug-ins code that tracks user behavior and issues coupons based on that behavior. For example, users who frequently mention names of products in their documents might be deemed by a seller as being a "recommender" of their products and could as a result be offered special incentives. This may work as follows: a seller's recognizer plug-in could track the number of different products that it recognized on the user's machine and offer discounts as a result of frequent labeling. Alternatively, a seller's action plug-in could track the number of times a user navigated to the seller's web site using an action and reward them for frequently visiting. One of the advantages of these approaches is that it's completely client-side and tracks different user behavior than is possible by simply collecting statistics about web site visitation) (Reynar, 13:10-51,14:1-20)

(B) Applicant argues "... Claims 2-12, 46, and 47 depend directly or indirectly from Claim 1 and are thus patentably distinct from the cited art of record for at least the reasons set forth above in regard to Claim 1. In addition, Applicant notes that these claims, when taken in the context of Claim 1, set forth a number of recitations not taught, disclosed, or suggested by the cited references, alone or in combination. Thus, for at least these additional reasons, Applicant respectfully requests that the rejection of Claims 2-12, 46, and 47 be withdrawn and the claims allowed… Claims 14-20 depend directly or indirectly from Claim 13 and are thus patentably distinct from the cited art of record for at least the reasons set forth above in regard to Claim 13. In addition, Applicant notes that these claims, when taken in the context of Claim 13, set forth a number of recitations not taught, disclosed, or suggested by the cited references, alone or in combination. Thus, for at least these additional reasons, Applicant respectfully requests that the rejection of Claims 14-20 be withdrawn and the claims allowed” (from remarks page 8).
(B), see Point (A).

(C) Applicant argues "...The Office Action rejected Claims 1-20 under 35 U.S.C. § 101 as allegedly being directed to the abstract idea without adding significantly more. Applicant traverses this rejection at least on the grounds that the claims recite patentable subject matter. Applicant additionally submits that the claims are not directed to an abstract idea because the claims as a whole amount to significantly more than the alleged judicial exception, and/or because the Office Action has failed to establish otherwise. For at least these reasons, Applicant requests that the rejection of claims 1-20 under § 101 should be withdrawn. To the extent that it is necessary, Applicant will submit further arguments relating to the rejection under 35 U.S.C. § 101 after the claims are found otherwise allowable” (from remarks page 9).
As to point (C), Examiner respectfully disagrees, applicant has not provide the arguments and examiner maintain the 101 rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/7/22